DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Buchko on 04/06/2021.

The application has been amended as follows: 
In claim 14, line 15, added “fixedly” after “the two arms are”.
Allowable Subject Matter
Claims 14, 16 and 19-21 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claim 14, the prior art fails to disclose, in combination with other limitations of the claim, a method of treating an anatomical region within a urinary tract of a patient comprises the step of pushing the spreading device out of the lumen such that two arms of the spreading device spread apart from each other as the two arms emerge from the 
The closest prior art US 5,499,994 to Tihon et al. discloses dilation device for the urethra having retractable spikes for anchoring the device in place at the prostate gland.  These spikes are retractable and are not met the claimed language of the arms fixedly connected at their proximal ends in the current invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHONG SON H DANG/Primary Examiner, Art Unit 3771